Prospectus Supplement November 30, 2016 Putnam VT Research Fund Prospectus dated April 30, 2016 The sub-section Portfolio managers in the section Your fund’s management is replaced in its entirety with the following: Portfolio managers Aaron Cooper, Chief Investment Officer - Equities, portfolio manager of the fund since 2011 Samuel Cox, Co-Director of Equity Research, portfolio manager of the fund since 2016 Kathryn Lakin, Co-Director of Equity Research, portfolio manager of the fund since 2014 Jacquelyne Cavanaugh, Analyst, portfolio manager of the fund since 2014 Neil Desai, Analyst, portfolio manager of the fund since 2012 Walter Scully, Analyst and Assistant Portfolio Manager, portfolio manager of the fund since 2010 The following replaces similar disclosure under the sub-section The fund’s investment manager –Portfolio managers in the section Who oversees and manages the fund? : Portfolio Joined Employer Positions over past five years managers fund Aaron Cooper 2011 Putnam Management Chief Investment Officer - Equities 2011 – Present Previously, Director, Global Equity Research Fidelity Investments Managing Director of Research 2007 – 2011 Samuel Cox 2016 Putnam Management Co-Director of Equity Research 2014 – Present Previously, Analyst Fidelity Institutional Equity Analyst Management (f/k/a Pyramis Global Advisors) 2010-2014 Kathryn Lakin 2014 Putnam Management Co-Director of Equity Research 2012 – Present Previously, Assistant Director, Global Equity Research Fidelity Investments Analyst 2008 – 2012 Jacquelyne Cavanaugh 2014 Putnam Management Analyst 2012 – Present Janus Capital Group Senior Equity Analyst 2005 - 2011 Neil Desai 2012 Putnam Management Analyst 2012 – Present Crosslink Capital Partner 2009 - 2012 Walter Scully 2010 Putnam Management Analyst and Assistant Portfolio Manager 1996 – Present The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 304396 - 11/16
